Order, Supreme Court, New York County, entered November 14, 1975, granting plaintiff’s motion for summary judgment and denying defendant’s cross motion for an order directing disclosure by plaintiff and nonparty witnesses and for an order directing such nonparty witnesses be joined as defendants and for related relief; judgment, Supreme Court, New York County, entered September 10, 1976, granting plaintiff’s motion for summary judgment in lieu of a complaint; order, Supreme Court, New York County, entered September 9, 1976, awarding plaintiff attorney’s fees; unanimously affirmed, with $60 costs and disbursements to respondent. The defendant’s agreement to pay "any and all legal and other costs and expenses” is broad enough to encompass liability for the plaintiff’s attorney’s fees. The defendant’s guarantee is an instrument for the payment of money only within the meaning of CPLR 3213 (Rhodia, Inc. v Steel, 32 AD2d 753). Defendant’s contention on appeal that his guarantee was fraudulently induced was not raised at Special Term and hence cannot be considered here (Smith v Stewart, 45 AD2d 853, affd 38 NY2d 747). On the remaining points raised, we affirm for the reasons stated by Justice Helman at Special Term. Concur—Stevens, P. J., Murphy, Birns, Silverman and Lynch, JJ.